 


 HR 4000 ENR: To authorize the Secretary of the Interior to revise certain repayment contracts with the Bostwick Irrigation District in Nebraska, the Kansas Bostwick Irrigation District No. 2, the Frenchman-Cambridge Irrigation District, and the Webster Irrigation District No. 4, all a part of the Pick-Sloan Missouri Basin Program, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 4000 
 
AN ACT 
To authorize the Secretary of the Interior to revise certain repayment contracts with the Bostwick Irrigation District in Nebraska, the Kansas Bostwick Irrigation District No. 2, the Frenchman-Cambridge Irrigation District, and the Webster Irrigation District No. 4, all a part of the Pick-Sloan Missouri Basin Program, and for other purposes. 
 
 
1.Bostwick irrigation district in nebraska; repayments equalized and reserve funds contributions extendedThe Secretary of the Interior may revise the repayment contract with the Bostwick Irrigation District in Nebraska numbered 009D6B0121 and all amendatory contracts thereto, by equalizing the annual total repayment obligation under the contracts for the distribution works construction charge and the water supply repayment obligation for the remaining years of the contract relying upon the annual water supply repayment obligation as of the date of the enactment of this Act as the base for equalizing the annual total payments and by extending the date for adjusting the annual deposits into the distribution works reserve fund and the district water supply reserve fund for an additional 10 years. 
2.Kansas bostwick irrigation district no 2; repayments equalized and reserve funds contributions extendedThe Secretary of the Interior may revise the repayment contract with the Kansas Bostwick Irrigation District No. 2 numbered 009D6B0120 and all amendatory contracts thereto, by equalizing the annual total repayment obligation under the contracts for the distribution works construction charge and the water supply repayment obligation for the remaining years of the contract relying upon the annual water supply repayment obligation as of the date of the enactment of this Act as the base for equalizing the annual total payments and by extending the date for adjusting the annual deposits into the distribution works reserve fund and the district water supply reserve fund for an additional 10 years.
3.Frenchman-cambridge irrigation district; repayments equalized and reserve funds contributions extendedThe Secretary of the Interior may revise the repayment contract with the Frenchman-Cambridge Irrigation District numbered 009D6B0122 and all amendatory contracts thereto, by equalizing the annual total repayment obligation under the contracts for the distribution works construction charge and the water supply repayment obligation for the remaining years of the contract relying upon the annual water supply repayment obligation as of the date of the enactment of this Act as the base for equalizing the annual total payments and by extending the date for adjusting the annual deposits into the distribution works reserve fund and the district water supply reserve fund for an additional 10 years.
4.Webster irrigation district; repayments equalized and reserve funds contributions extendedThe Secretary of the Interior may revise the repayment contract with the Webster Irrigation District numbered 039D6B0002 and all amendatory contracts thereto, by equalizing the annual total repayment obligation under the contracts for the distribution works construction charge and the water supply repayment obligation for the remaining years of the contract relying upon the annual water supply repayment obligation as of the date of the enactment of this Act as the base for equalizing the annual total payments and by extending the date for adjusting the annual deposits into the distribution works reserve fund and the district water supply reserve fund for an additional 10 years. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
